Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                Nos. 04-22-00268-CR, 04-22-00269-CR

                                            Shelton DAVISON,
                                                 Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                            Trial Court Nos. 2021CR5908, 2022CR2277
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 20, 2022

DISMISSED FOR LACK OF JURISDICTION

           Appellant, who was indicted on one count of robbery and one count of theft, attempts to

appeal the trial court’s ruling that he is incompetent to stand trial. The challenged ruling is not

appealable. See TEX. CODE CRIM. PROC. ANN. art. 46B.011 (“Neither the state nor the defendant

is entitled to make an interlocutory appeal relating to a determination or ruling under Article

46B.005.”). 1 On May 16, 2022, we ordered appellant to show cause in writing no later than



1
 A ruling under Article 46B.005 is a ruling regarding a defendant’s incompetency to stand trial. TEX. CODE CRIM.
PROC. ANN. art. 46B.005.
                                                                    04-20-00268-CR, 04-22-00269-CR


June 15, 2022, why this appeal should not be dismissed for lack of jurisdiction. Appellant has not

responded. This appeal is dismissed for lack of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-